OPINION — AG — ** CRIPPLED CHILDREN — BUDGET ACCOUNT — CHARITY — COUNTY ** WITHOUT CONSIDERING OR PASSING UPON ANY BUDGETARY PROBLEMS THAT MIGHT ARISE IN EVENT THE SUPREME COURT DENIES THE PENDING PETITION FOR REHEARING IN THE CASE OF " BATTLES V. STATE OF OKLAHOMA EX REL OKLAHOMA COMMISSION FOR CRIPPLED CHILDREN " IT IS THE OPINION OF THE A.G. THAT, IN THE MEANTIME, NO PART OF AN APPROPRIATION BALANCE IN THE CRIPPLED CHILDREN'S BUDGET ACCOUNT OF A COUNTY MAY LAWFULLY BE TRANSFERRED OR REAPPROPRIATED TO ANY OTHER ACCOUNT. (BUDGET ACCOUNT, TRANSFER) CITE: 62 Ohio St. 331 [62-331], 10 Ohio St. 172.13 [10-172.13] [10-172.13] (JAMES C. HARKIN)